DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the amendment on 02/21/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 19 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Abdel-Moneim (EP 2317527; English translation), hereinafter Abdel.
Regarding claim 1, Abdel discloses (see figures 1-5) a system (figure 1) for monitoring a condition of a switch (figure 1, part switch between VA and VB) (paragraph [0027]; the functional diagnostic system of a DC switching element comprises a device for acquiring signals upstream and downstream of the switching element, with a view to measuring an electrical quantity at the terminals of the element… Finally, at the end of the chain, an output signal processing unit is provided to prevent any malfunction resulting from the measurements carried out), the system (figure 1) comprising: a switch condition monitor unit (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) configured to: determine (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch)  a plurality of measurements of impedance of the switch (figure 1, part switch between VA and VB) over time (figure 4, part measurements of impedance of the switch over time presented in the fourth graphic)(paragraphs [0045], [0046] and [0053]; the fourth function represents the contact impedance of the switching element. A comparison with a predefined impedance threshold makes it possible to detect an impedance fault… a software processing unit to monitor the behavior, the drift of the contact impedance and the overloads in the life phases of the switch); and monitor (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) the condition of the switch (figure 1, part switch between VA and VB) based at least in part on the plurality of measurements of impedance (figure 4, part condition of the switch based on impedance presented in Status OK/NOK) (paragraphs [0045], [0046] and [0053]; First of all the general status of the switch is indicated. Each time a function exceeds the predefined threshold with which the function is compared, a faulty status indication is generated (NOK), otherwise the status indicates OK. In addition, the processing unit makes it possible to define what type of malfunction has occurred when the status is faulty (NOK)).
Regarding claim 19, claim 1 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 20, claim 1 has the same limitations, except that is not a method claim, based on this is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6-8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Moneim (EP 2317527; English translation), hereinafter Abdel, in view of Bahl et al. (US 2017/0254842), hereinafter Bahl.
Regarding claim 2, Abdel discloses everything claimed as applied above (see claim 1). Further, Abdel discloses (see figures 1-5) at least some of the plurality of measurements of impedance (figure 4, part measurements of impedance of the switch over time presented in the fourth graphic) are determined while the switch is in the conducting state (figure 1, part switch between VA and VB; turn-on), the switch condition monitor unit (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) being configured to receive inputs associated with the switch  (figure 1, part inputs at left [VA] and right [VB] terminals of switch) a while the switch is in the conducting state  (figure 1, part switch between VA and VB; turn-on) (paragraph [0008]; a circuit for measuring an electrical quantity at the terminals of a switching element having a first terminal at an upstream potential and a second terminal at a downstream potential, characterized in that the measuring circuit comprises a device for differential processing of the upstream and downstream potentials supplied by a power supply device operating only when the switching element is closed). However, Abdel does not disclose the switch condition monitor unit being configured to receive inputs associated with the switch while the switch is in a non-conducting state.
Bahl teaches (see figures 1-8) the switch condition monitor unit (figure 5, parts 102, 120, 130a and 406) being configured to receive inputs (figure 5, parts 102, 120, 130a and 406; inputs from upper and lower terminals of 103) associated with the switch while the switch is in a non-conducting state (figure 5, part 103; turn-off) (paragraphs [0001] and [0018]; the present disclosure relates generally to measuring transistor operating characteristics and more particularly to systems and circuits to measure voltages across high-voltage transistors during switching [turn-on and turn-off] to determine on-state impedances during switching… the attenuator circuit 102 also includes a first clamp circuit to limit the voltage of the resistive voltage divider circuit R4, R5 between the first internal node 110 and GND when the high voltage transistor M0 is turned off).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Abdel with the system features as taught by Bahl and obtain at least some of the plurality of measurements of impedance are determined while the switch is in the conducting state, the switch condition monitor unit being configured to receive inputs associated with the switch while the switch is in the conducting state and while the switch is in a non-conducting state, because it provides more accurate and efficient impedance measurements of the switch (paragraphs [0003]-[0004]).  


Regarding claim 3, Abdel and Bahl teach everything claimed as applied above (see claim 2). Further, Abdel discloses (see figures 1-5) the switch condition monitor unit (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) is configured to monitor the condition of the switch (figure 1, part switch between VA and VB) by comparing at least one of the plurality of measurements of conducting state impedance (figure 4, part measurements of impedance of the switch over time presented in the fourth graphic) against a reference impedance (paragraphs [0045]; the fourth function represents the contact impedance of the switching element. A comparison with a predefined impedance threshold makes it possible to detect an impedance fault).
Regarding claim 6, Abdel and Bahl teach everything claimed as applied above (see claim 3). Further, Abdel discloses (see figures 1-5) the switch condition monitor unit (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) is further configured to: generate a switch fault alert (figure 4, part fault alert NOK), in response to a difference between the at least one of the plurality of measurements of conducting state impedance (figure 4, part measurements of impedance of the switch over time presented in the fourth graphic)  and the reference impedance being greater than a fault threshold (paragraphs [0045] and [0046]; the fourth function represents the contact impedance of the switching element. A comparison with a predefined impedance threshold makes it possible to detect an impedance fault… Each time a function exceeds the predefined threshold with which the function is compared, a faulty status indication is generated (NOK), otherwise the status indicates OK. In addition, the processing unit makes it possible to define what type of malfunction has occurred when the status is faulty (NOK)).
Regarding claim 7, Abdel discloses everything claimed as applied above (see claim 1). Further, Abdel discloses (see figures 1-5) the switch (figure 1, part switch between VA and VB) when the switch is in a non-conducting state (figure 1, part switch between VA and VB; turn-off), and wherein the switch condition monitor unit (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) is configured to determine the plurality of measurements of impedance (figure 4, part measurements of impedance of the switch over time presented in the fourth graphic) of the switch (figure 1, part switch between VA and VB) by: determining a plurality of measures of voltage  (figure 4, part plurality of measures of voltage in graphic ten [Vcontact]) across the switch (figure 1, part switch between VA and VB); and determining (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) the plurality of measurements of impedance (figure 4, part measurements of impedance of the switch over time presented in the fourth graphic) of the switch (figure 1, part switch between VA and VB) based on the plurality of measures of voltage across the switch (figure 4, part plurality of measures of voltage in graphic ten [Vcontact]). However, Abdel does not expressly disclose the switch is a high voltage switch that is rated to withstand a high voltage, and determine the plurality of measurements of impedance of the switch by: a corresponding plurality of measures of current passing through the switch; and determining the plurality of measurements of impedance of the switch based on the plurality of measures of voltage across the switch and corresponding plurality of measures of current passing through the switch.
Bahl teaches (see figures 1-8) the switch is a high voltage switch (figure 5, part 103) that is rated to withstand a high voltage when the switch is in a non-conducting state (figure 5, part 103; turn-off)(paragraph [0001]; the present disclosure relates generally to measuring transistor operating characteristics and more particularly to systems and circuits to measure voltages across high-voltage transistors during switching to determine on-state impedances during switching), and wherein the switch condition monitor unit (figure 5, parts 102, 120, 130a and 406) is configured to determine the plurality of measurements of impedance (figure 5, part RDSON) (paragraph [0024]; the digitizing instrument 406 is configured to capture a slope of the amplified sense voltage signal VO as described further below in connection with FIGS. 6 and 7 in order for a processing unit to compute and provide an on-state impedance value (e.g., RDSON) for the individually measured DUTs 103)   of the switch (figure 5, part 103)  by: determining a plurality of measures (figure 5, part through 102 and 120) of voltage (figure 7, part Vd) across the switch (figure 5, part 103) and a corresponding plurality of measures (figure 5, part through 130) of current (figure 7, part IS) passing through the switch (figure 5, part 103); and determining the plurality of measurements of impedance (figure 5, part RDSON) of the switch (figure 5, part 103) based on the plurality of measures (figure 5, part through 102 and 120) of voltage (figure 7, part Vd) across the switch (figure 5, part 103) and corresponding plurality of measures (figure 5, part through 130) of current (figure 7, part IS) passing through the switch (figure 5, part 103)(paragraph [0025];the oscilloscope 406 (or other digitizing instrument) receives the Vd and IS signals (e.g., through one or more multiplexers as described above) and processes these signals to provide an output signal or value 500 representing the RDSON of the tested DUT transistor M0. The Vd and IS signals in one example are processed for a given DUT 103 using a computer connected to the oscilloscope or another digitizing instrument to analyze the digital samples of the received analog signals, and perform curve fitting as needed, along with slope determination in order to compute or estimate RDSON for the DUT 103).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Abdel with the system features as taught by Bahl, because it provides more accurate and efficient impedance measurements of the switch (paragraphs [0003]-[0004]).  
Regarding claim 8, Abdel and Bahl discloses everything claimed as applied above (see claim 7). Further, Abdel discloses (see figures 1-5) a voltage divider unit (figure 3, part voltage divider unit generated by R9/R10 and R7/R8) for coupling to the switch (figure 1, part switch between VA and VB), wherein the voltage divider unit (figure 3, part voltage divider unit generated by R9/R10 and R7/R8) is configured to produce a voltage measurement signal (figure 3, part voltage measurement signal at E+/E-) that is dependent on, but smaller in magnitude than, the voltage across the switch (figure 1, part voltage across the switch between VA and VB), wherein the switch condition monitor unit (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) (figure 3, part switch condition monitor unit generated by AO and BF6) is coupled to the voltage divider unit (figure 3, part voltage divider unit generated by R9/R10 and R7/R8) and configured to determine the plurality of measures of voltage across the switch (figure 1, part voltage across the switch between VA and VB) based at least in part on the voltage measurement signal (figure 3, part voltage measurement signal at E+/E-).
Regarding claim 17, Abdel discloses everything claimed as applied above (see claim 11). Further, Abdel discloses (see figures 1-5) the switch condition monitor unit (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) is further configured to determine a plurality of voltage measurements (figure 4, part plurality of measures of voltage in graphic ten [Vcontact]) across the switch (figure 1, part switch between VA and VB) including a second voltage measurement (figure 4, part second measurement of voltage in graphic ten [Vcontact]) when the switch is in a conducting state (figure 1, part switch between VA and VB; turn-on) (paragraph [0008]; a circuit for measuring an electrical quantity at the terminals of a switching element having a first terminal at an upstream potential and a second terminal at a downstream potential, characterized in that the measuring circuit comprises a device for differential processing of the upstream and downstream potentials supplied by a power supply device operating only when the switching element is closed), wherein the plurality of measurements of impedance (figure 4, part measurements of impedance of the switch over time presented in the fourth graphic) is performed based on one or more of the plurality of voltage measurements (figure 4, part plurality of measures of voltage in graphic ten [Vcontact]) (paragraphs [0045], [0046] and [0053]; the fourth function represents the contact impedance of the switching element. A comparison with a predefined impedance threshold makes it possible to detect an impedance fault… a software processing unit to monitor the behavior, the drift of the contact impedance and the overloads in the life phases of the switch). However, Abdel does not expressly disclose a first voltage measurement when the switch is in a non-conducting state
Bahl teaches (see figures 1-8) a first voltage measurement (figure 5, part first voltage measurement at 102 and 120) when the switch is in a non-conducting state  (figure 5, part 103; turn-off) (paragraphs [0001] and [0018]; the present disclosure relates generally to measuring transistor operating characteristics and more particularly to systems and circuits to measure voltages across high-voltage transistors during switching [turn-on and turn-off] to determine on-state impedances during switching… the attenuator circuit 102 also includes a first clamp circuit to limit the voltage of the resistive voltage divider circuit R4, R5 between the first internal node 110 and GND when the high voltage transistor M0 is turned off).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Abdel with the system features as taught by Bahl and obtain the switch condition monitor unit is further configured to determine a plurality of voltage measurements across the switch including a first voltage measurement when the switch is in a non-conducting state and a second voltage measurement when the switch is in a conducting state, wherein the plurality of measurements of impedance is performed based on one or more of the plurality of voltage measurements, because it provides more accurate and efficient impedance measurements of the switch (paragraphs [0003]-[0004]).  
Regarding claim 18, Abdel discloses everything claimed as applied above (see claim 1). Further, Abdel discloses (see figures 1-5) in combination with a voltage circuit (figure 3) comprising: a voltage power source (figures 1 and 3, part Bat); a load (figure 1, part load connected to right side of VB) for receiving power from the voltage power source (figures 1 and 3, part Bat; when switch is turned-on); a switch (figures 1 and 3, part the switch between VA and VB) arranged to couple the voltage power source (figures 1 and 3, part Bat) to the load (figure 1, part load connected to right side of VB) when in a conducting switch state (figures 1 and 3, part the switch between VA and VB; turn-on) and decouple the voltage power source (figures 1 and 3, part Bat) from the load (figure 1, part load connected to right side of VB) when in a non-conducting switch state (figures 1 and 3, part the switch between VA and VB; turn-off); and wherein the switch condition monitor unit (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) coupled to the switch (figures 1 and 3, part the switch between VA and VB)  and configured to monitor the condition of the voltage switch (figures 1 and 3, part the switch between VA and VB). However, Abdel does not expressly disclose a high voltage circuit comprising: a high voltage power source; and a high voltage switch.
Bahl teaches (see figures 1-8) in combination with a high voltage circuit (figure 5, part 400) comprising: a high voltage power source (figure 5, part Vd); and a high voltage switch (figure 5, part 103) (paragraph [0001]; the present disclosure relates generally to measuring transistor operating characteristics and more particularly to systems and circuits to measure voltages across high-voltage transistors during switching to determine on-state impedances during switching).
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Abdel with the system features as taught by Bahl and obtain in combination with a high voltage circuit comprising: a high voltage power source; a load for receiving power from the high voltage power source; a high voltage switch arranged to couple the high voltage power source to the load when in a conducting switch state and decouple the high voltage power source from the load when in a non-conducting switch state; and wherein the switch condition monitor unit coupled to the high voltage switch and configured to monitor the condition of the high voltage switch, because it provides more accurate and efficient impedance measurements of the switch (paragraphs [0003]-[0004]).  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Moneim (EP 2317527; English translation), hereinafter Abdel, in view of Bahl et al. (US 2017/0254842), hereinafter Bahl, and further in view of Quinones et al. (US 8,278,932), hereinafter Quinones.
Regarding claim 4, Abdel and Bahl teach everything claimed as applied above (see claim 3). Further, Abdel discloses (see figures 1-5) the reference impedance (paragraphs [0045]; the fourth function represents the contact impedance of the switching element. A comparison with a predefined impedance threshold makes it possible to detect an impedance fault) is based on the impedance of the switch (figure 1, part switch between VA and VB). However, Abdel does not expressly disclose based on at least one earlier measurement of conducting state impedance of the switch.
Quinones teaches (see figures 1-2) the reference (figure 1, part reference generated at 28; when after the first time, the stored voltage is the reference value) is based on at least one earlier measurement (figure 2, part earlier measurement at first time at 44) of conducting state impedance of the switch (figure 1, part 1) (Abstract; the switch voltage is stored in a storage element to produce a stored voltage. The stored voltage is compared to the switch voltage at a second time after the first time. A determination is made that the switch is in the first state if the switch voltage is higher than the stored voltage at the second time. A determination is made that the switch is in a second state if the switch voltage is not higher than the stored voltage at the second time).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the reference impedance of Abdel with the reference features as taught by Quinones and obtain the reference impedance is based on at least one earlier measurement of conducting state impedance of the switch, because it provides more efficient control with reduction in the processing time (column 4; lines 26-38).
Regarding claim 5, Abdel and Bahl teach everything claimed as applied above (see claim 3). Further, Abdel discloses (see figures 1-5) the reference impedance (paragraphs [0045]; the fourth function represents the contact impedance of the switching element. A comparison with a predefined impedance threshold makes it possible to detect an impedance fault) is based on the impedance of the switch (figure 1, part switch between VA and VB). However, Abdel does not expressly disclose based on an average of two or more earlier measurements of conducting state impedance of the switch.
Bahl teaches (see figures 1-8) an average of two or more earlier measurements (figure 7, part average Vd) of conducting state impedance of the switch (figure 5, part 103)(paragraph [0027]; he act of curve-fitting enables both noise reduction due to the averaging of multiple samples, and also an increase in the effective number of bits of the A/D converter of the data processing device 406, due to the fitting over multiple digital quantization units of the converter).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Abdel with the average features as taught by Bahl, because it reduces noise in the sample detection in order to obtain more accurate measurements (paragraph [0027]).
Quinones teaches (see figures 1-2) the reference (figure 1, part reference generated at 28; when after multiple first time, the stored voltage is the reference value) is based on at least one earlier measurement (figure 2, part earlier measurement at first time at 44) of conducting state impedance of the switch (figure 1, part 1) (Abstract; the switch voltage is stored in a storage element to produce a stored voltage. The stored voltage is compared to the switch voltage at a second time after the first time. A determination is made that the switch is in the first state if the switch voltage is higher than the stored voltage at the second time. A determination is made that the switch is in a second state if the switch voltage is not higher than the stored voltage at the second time).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Abdel and Bahl with the reference features as taught by Quinones and obtain the reference impedance is based on an average of two or more earlier measurements of conducting state impedance of the switch, because it provides more efficient control with reduction in the processing time (column 4; lines 26-38).
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Moneim (EP 2317527; English translation), hereinafter Abdel, in view of Bahl et al. (US 2017/0254842), hereinafter Bahl, and further in view of Snook et al. (US 2017/0302151), hereinafter Snook. 
Regarding claim 9, Abdel and Bahl teach everything claimed as applied above (see claim 8). Further, Abdel discloses (see figures 1-5) the voltage divider unit (figure 3, part voltage divider unit generated by R9/R10 and R7/R8) comprises: a potential divider (figure 3, part R9/R10) for coupling to the switch (figure 1, part switch between VA and VB), wherein the potential divider (figure 3, part R9/R10) comprises two impedance elements (figure 3, part R9/R10), and wherein the voltage measurement signal (figure 3, part voltage measurement signal at E+/E-) is indicative of a voltage across the impedance element (figure 3, part R10) of the potential divider (figure 3, part R9/R10). However, Abdel does not expressly disclose the high voltage switch; one of which has a larger impedance than the other, and wherein the voltage measurement signal is indicative of a voltage across the smaller impedance element of the potential divider.
Bahl teaches (see figures 1-8) the high voltage switch (figure 5, part 103).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Abdel with the system features as taught by Bahl, because it provides more accurate and efficient impedance measurements of the switch (paragraphs [0003]-[0004]).  
Snook teaches (see figure 14) the voltage divider unit (figure 14, part R1/R2) comprises: a potential divider (figure 14, part R1/R2) for coupling to the switch (figure 14, part U2), wherein the potential divider (figure 14, part R1/R2) comprises two impedance element (figure 14, part R1/R2)s, one of which has a larger impedance (figure 14, part R2) than the other (figure 14, part R1)(paragraph [0195]; R1=3 kΩ, R2=1,5 MΩ), and wherein the voltage measurement signal (figure 14, part voltage measurement signal at R1) is indicative of a voltage across the smaller impedance element (figure 14, part R1) of the potential divider (figure 14, part R1/R2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Abdel and Bahl with the divider features as taught by Snook, because it provides more perfect resistance match in order to obtain more accurate detection.  
Regarding claim 10, Abdel, Bahl and Snook teach everything claimed as applied above (see claim 9). Further, Abdel discloses (see figures 1-5) the switch condition monitor unit (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) (figure 3, part switch condition monitor unit generated by AO and BF6) is further configured to determine the plurality of measures of voltage across the switch (figure 1, part voltage across the switch between VA and VB) based at least in part on a ratio of impedances of the two impedance elements (figure 3, part R9/R10).
Regarding claim 11, Abdel and Bahl teach everything claimed as applied above (see claim 8). Further, Abdel discloses (see figures 1-5) the voltage divider unit (figure 3, part voltage divider unit generated by R9/R10 and R7/R8) comprises: a first pair of impedance elements (figure 3, part R9/R10) for coupling to a first switch terminal (figure 3, part terminal VA)  of the switch  (figures 1 and 3, part switch between VA and VB), the first pair of impedance elements (figure 3, part R9/R10) comprising a first impedance element having a first impedance (figure 3, part R9) and a second impedance element having a second impedance (figure 3, part R10); and a second pair of impedance elements (figure 3, part R7/R8) for coupling to a second switch terminal (figure 3, part terminal VB) of the switch (figures 1 and 3, part switch between VA and VB), the second pair of impedance elements (figure 3, part R7/R8) comprising a third impedance element having a third impedance (figure 3, part R7) and a fourth impedance element having a fourth impedance (figure 3, part R8). However, Abdel does not expressly disclose the high voltage switch; wherein the first impedance is greater than the second impedance; wherein the third impedance is greater than the fourth impedance.
Bahl teaches (see figures 1-8) the high voltage switch (figure 5, part 103).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Abdel with the system features as taught by Bahl, because it provides more accurate and efficient impedance measurements of the switch (paragraphs [0003]-[0004]).  
Snook teaches (see figure 14) the impedance (figure 14, part R2) is greater than the impedance (figure 14, part R1) (paragraph [0195]; R1=3 kΩ, R2=1,5 MΩ).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Abdel and Bahl with the divider features as taught by Snook and obtain the voltage divider unit comprises: a first pair of impedance elements for coupling to a first switch terminal of the high voltage switch, the first pair of impedance elements comprising a first impedance element having a first impedance and a second impedance element having a second impedance, wherein the first impedance is greater than the second impedance; and a second pair of impedance elements for coupling to a second switch terminal of the high voltage switch, the second pair of impedance elements comprising a third impedance element having a third impedance and a fourth impedance element having a fourth impedance, wherein the third impedance is greater than the fourth impedance, because it provides more perfect resistance match in order to obtain more accurate detection.  
Regarding claim 12, Abdel, Bahl and Snook teach everything claimed as applied above (see claim 11). Further, Abdel discloses (see figures 1-5) the voltage measurement signal (figure 3, part voltage measurement signal at E+/E-) comprises: a first voltage signal (figure 3, part E+) indicative of a voltage across the second impedance element relative to a reference voltage (figure 3, part R10), and a second voltage signal (figure 3, part E-) indicative of a voltage across the fourth impedance element (figure 3, part R8) relative to the reference voltage (figure 3, part R8; through R11).
Regarding claim 13, Abdel, Bahl and Snook teach everything claimed as applied above (see claim 12). Further, Abdel discloses (see figures 1-5) determination of a measure of the voltage across the switch (figures 1 and 3, part voltage across the switch between VA and VB) is based at least in part on a difference (figures 1 and 3, part AO) between the first voltage signal (figure 3, part E+) and the second voltage signal (figure 3, part E-).
Regarding claim 14, Abdel, Bahl and Snook teach everything claimed as applied above (see claim 13). Further, Abdel discloses (see figures 1-5) determination of the measure of the voltage across the switch (figures 1 and 3, part voltage across the switch between VA and VB) is further based at least in part on a ratio of the first impedance and the second impedance (figure 3, part ratio of R9/R10) and a ratio of the third impedance and the fourth impedance (figure 3, part ratio of R7/R8). However, Abdel does not expressly disclose the high voltage switch.
Bahl teaches (see figures 1-8) the high voltage switch (figure 5, part 103).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Abdel with the system features as taught by Bahl, because it provides more accurate and efficient impedance measurements of the switch (paragraphs [0003]-[0004]).  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Moneim (EP 2317527; English translation), hereinafter Abdel, in view of Bahl et al. (US 2017/0254842), hereinafter Bahl, and further in view of Snook et al. (US 2017/0302151), hereinafter Snook, and further in view of Mulera et al. (US 2003/0025515), hereinafter Mulera.  
Regarding claim 15, Abdel, Bahl and Snook teach everything claimed as applied above (see claim 11). Further, Abdel discloses (see figures 1-5) the voltage divider unit (figure 3, part voltage divider unit generated by R9/R10 and R7/R8) comprises: a plurality of chop switches (figure 3, parts M1/M2 and M4/M5) operable in a first coupling state (figure 3, parts M1/M2 and M4/M5; first coupling state) and a second coupling state  (figure 3, parts M1/M2 and M4/M5; second coupling state), wherein when the plurality of chop switches (figure 3, parts M1/M2 and M4/M5) are in the first coupling state (figure 3, parts M1/M2 and M4/M5; first coupling state), they are configured to: couple the first impedance element (figure 3, part R9) to the second impedance element (figure 3, part R10) to form a first potential divider (figure 3, part R9/R10); and couple the third impedance element (figure 3, part R7) and the fourth impedance element (figure 3, part R8) to form a second potential divider (figure 3, part R7/R8); and wherein when the plurality of chop switches are in the second coupling state (figure 3, parts M1/M2 and M4/M5; second coupling state). However, Abdel does not expressly disclose they are configured to: couple the first impedance element to the fourth impedance element to form a third potential divider; and couple the third impedance element and the second impedance element to form a fourth potential divider.
Mulera teaches (see figures 1) and wherein when the plurality of chop switches (figures 1, parts 11-13) are in the second coupling state (figures 1, parts 11-13; second coupling state [lower position]), they are configured to: couple the first impedance element (figures 1, part 30) to the fourth impedance element  (figures 1, part 33) to form a third potential divider (figures 1, parts 30 and 33); and couple the third impedance element (figures 1, part 31) and the second impedance element (figures 1, part 32) to form a fourth potential divider  (figures 1, part 31 and 32).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Abdel with the chop switches features as taught by Mulera and obtain the voltage divider unit comprises: a plurality of chop switches operable in a first coupling state and a second coupling state, wherein when the plurality of chop switches are in the first coupling state, they are configured to: couple the first impedance element to the second impedance element to form a first potential divider; and couple the third impedance element and the fourth impedance element to form a second potential divider; and wherein when the plurality of chop switches are in the second coupling state, they are configured to: couple the first impedance element to the fourth impedance element to form a third potential divider; and couple the third impedance element and the second impedance element to form a fourth potential divider, because it provides more efficient impedance matching at the voltage divider.
Regarding claim 16, Abdel, Bahl, Snook and Mulera teach everything claimed as applied above (see claim 15). Further, Abdel discloses (see figures 1-5) determination of the measure of the voltage across the switch (figures 1 and 3, part voltage across the switch between VA and VB) is further based at least in part on: the voltage measurement signal (figure 3, part voltage measurement signal at E+/E-) when the plurality of chop switches are in the first coupling state (figure 3, parts M1/M2 and M4/M5; first coupling state); and the voltage measurement signal (figure 3, part voltage measurement signal at E+/E-) when the plurality of chop switches are in the second coupling state (figure 3, parts M1/M2 and M4/M5; second coupling state). However, Abdel does not expressly disclose the high voltage switch.
Bahl teaches (see figures 1-8) the high voltage switch (figure 5, part 103).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the system of Abdel with the system features as taught by Bahl, because it provides more accurate and efficient impedance measurements of the switch (paragraphs [0003]-[0004]).  
Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive. 
Applicant’s argues on pages 8 and 9 of the Applicant's Response (“Abdel-Moneim fails to teach or suggest "determining a plurality of measurements of impedance of the switch over time; and monitoring the condition of the switch based at least in part on the plurality of measurements of impedance," as recited by the independent claims”).
The Examiner respectfully disagrees with Applicant’s arguments, because Abdel discloses determine (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch)  a plurality of measurements of impedance of the switch (figure 1, part switch between VA and VB) over time (figure 4, part measurements of impedance of the switch over time presented in the fourth graphic)(paragraphs [0045], [0046] and [0053]; the fourth function represents the contact impedance of the switching element. A comparison with a predefined impedance threshold makes it possible to detect an impedance fault… a software processing unit to monitor the behavior, the drift of the contact impedance and the overloads in the life phases of the switch); and monitor (figure 1, part switch condition monitor unit connected to the left [VA] and right [VB] terminals of switch) the condition of the switch (figure 1, part switch between VA and VB) based at least in part on the plurality of measurements of impedance (figure 4, part condition of the switch based on impedance presented in Status OK/NOK) (paragraphs [0045], [0046] and [0053]; First of all the general status of the switch is indicated. Each time a function exceeds the predefined threshold with which the function is compared, a faulty status indication is generated (NOK), otherwise the status indicates OK. In addition, the processing unit makes it possible to define what type of malfunction has occurred when the status is faulty (NOK)). In Abdel’s reference, the amplification of the potential difference across the terminals of the central switch provides information of the contact impedance of the central switch (paragraph [0038]). This information is presented in Figure 4, graphic 4 (Figure 4, part Impedance de contact) and this contact impedance of the switching element is compared with a predefined impedance threshold to detect an impedance fault [condition of the switch] (paragraph [0045). Therefore, Abdel meets with the claim limitation. It should be noted that broad claim language as recited does not defines specific way to calculate this impedance (example: specific measured data used [voltage, current, power etc.] or specific computation to obtain this impedance). Furthermore, the claim does not exclude use just potential difference to obtain the impedance. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
		/THIENVU V TRAN/                              Supervisory Patent Examiner, Art Unit 2839